Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 1 of 31 Page ID #1




                                                           19-432-NJR
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 2 of 31 Page ID #2
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 3 of 31 Page ID #3
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 4 of 31 Page ID #4
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 5 of 31 Page ID #5
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 6 of 31 Page ID #6
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 7 of 31 Page ID #7
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 8 of 31 Page ID #8
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 9 of 31 Page ID #9
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 10 of 31 Page ID #10
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 11 of 31 Page ID #11
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 12 of 31 Page ID #12
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 13 of 31 Page ID #13
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 14 of 31 Page ID #14
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 15 of 31 Page ID #15
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 16 of 31 Page ID #16
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 17 of 31 Page ID #17
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 18 of 31 Page ID #18
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 19 of 31 Page ID #19
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 20 of 31 Page ID #20
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 21 of 31 Page ID #21
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 22 of 31 Page ID #22
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 23 of 31 Page ID #23
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 24 of 31 Page ID #24
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 25 of 31 Page ID #25
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 26 of 31 Page ID #26
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 27 of 31 Page ID #27
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 28 of 31 Page ID #28
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 29 of 31 Page ID #29
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 30 of 31 Page ID #30
Case 3:19-cv-00432-MAB Document 1 Filed 04/18/19 Page 31 of 31 Page ID #31
